DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on July 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any of US Patents 9,851,950; 10,248,388; 10,606,563; and 10,929,105 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an telephonic conversation with Gregory Stanton (Reg. 45,127) on July 20, 2022.
The application has been amended as follows: 

1. (Currently Amended) A method, comprising:
receiving, via a user interface device, user input for inclusion in a workspace document within 
after receiving the user input, displaying, on a display device, the user input in the workspace document;
determining, at the one or more computer processors, whether at least a portion of the user input i) is in the precise syntax, or ii) is in an imprecise syntax;
in response to determining that at least the portion of the user input is in the precise syntax, evaluating, at the one or more computer processors, at least the portion of the user input according to the precise syntax;
in response to determining that at least the portion of the user input is in the imprecise syntax, generating, at the one or more computer processors, an application programming interface (API) call that includes i) the at least the portion of the user input in the imprecise syntax, and ii) other information within the workspace document that provide context for a natural language processing (NLP) system, implemented by the one or more computer processors or one or more other computer processors, to interpret the at least the portion of the user input in the imprecise syntax, wherein the API call is configured to:
prompt the NLP system to process the at least the portion of the user input in the imprecise syntax and the other information within the workspace document in the API call to determine an a a 

sending, by the one or more computer processors, the API call to the NLP system, 
receiving, at the one or more computer processors, the instruction in the precise syntax from the NLP system, wherein receiving the instruction in the precise syntax from the NLP system is responsive to sending the API call to the NLP system, and
including, by the one or more computer processors, the instruction in the precise syntax in the workspace document such that the software development application executed by the one or more computer processors can evaluate the instruction in the precise syntax.

2. (Currently Amended) The method of claim 1, wherein determining whether the at least a portion of the user input i) is in the precise syntax, or ii) is in the imprecise syntax, includes:
analyzing the user input to determine if the user input includes a user indication, in the precise syntax, that indicates whether the at least the portion of the user input i) is in the precise syntax, or ii) is in [[an]] the imprecise syntax.

3. (Currently Amended) The method of claim 1, wherein:
the user input is first user input;
the instruction in the precise syntax is a first instruction in the precise syntax;
the method further comprises:
receiving, via the user interface device, second user input for inclusion in the workspace document, the second user input including a second instruction in the precise syntax, after receiving the second user input, displaying, on the display device, the second user input in the workspace document, and
after including the second instruction in the precise syntax in the workspace document, evaluating, at one or more computing devices, the second instruction in the precise syntax;
the first user input indicates an argument of the second instruction;
the first instruction is included in the workspace document such that the first instruction is included in the workspace document as [[an]] the argument of the second instruction; and
evaluating the second instruction in the precise syntax comprises evaluating the first instruction as [[an]] the argument of the second instruction.

7. (Currently Amended) One or more tangible, non-transitory computer readable storage media, storing machine readable instructions that, when executed by one or more computer processors, cause the one or more computer processors to:
receive, via a user interface device, user input for inclusion in a workspace document within the one or more computer processors, is configured to evaluate instructions in a precise syntax;
after receiving the user input, display, on a display device, the user input in the workspace document;
determine whether at least a portion of the user input i) is in the precise syntax, or ii) is in an imprecise syntax;
in response to determining that at least the portion of the user input is in the precise syntax, evaluate at least the portion of the user input according to the precise syntax;
in response to determining that at least the portion of the user input is in the imprecise syntax, 
generate an application programming interface (API) call that includes i) the at least the portion of the user input in the imprecise syntax, and ii) other information within the workspace document that provide context for a natural language processing (NLP) system, implemented by the one or more computer processors or one or more other computer processors, to interpret the at least the portion of the user input in the imprecise syntax, wherein the API call is configured to:
prompt the NLP system to process the at least the portion of the user input in the imprecise syntax and the other information within the workspace document in the API call to determine an a a 

send the API call to the NLP system, receive the instruction in the precise syntax from the NLP system, wherein receiving the instruction in the precise syntax from the NLP system is responsive to sending the API call to the NLP system, and
include the instruction in the precise syntax in the workspace document such that the software development application executed by the one or more computer processors can evaluate the instruction in the precise syntax.

8. (Currently Amended) The one or more tangible, non-transitory computer readable storage media of claim 7, further storing machine readable instructions that, when executed by the one or more computer processors, cause the one or more computer processors to:
determine whether the at least a portion of the user input i) is in the precise syntax, or ii) is in the imprecise syntax, at least by analyzing the user input to determine if the user input includes a user indication, in the precise syntax, that indicates whether the at least the portion of the user input i) is in the precise syntax, or ii) is in [[an]] the imprecise syntax.

9. (Currently Amended) The one or more tangible, non-transitory computer readable storage media of claim 7, wherein:
the user input is first user input;
the instruction in the precise syntax is a first instruction in the precise syntax;
the one or more tangible, non-transitory computer readable storage media further store machine readable instructions that, when executed by the one or more computer processors, cause the one or more computer processors to:
receive, via the user interface device, second user input for inclusion in the workspace document, the second user input including a second instruction in the precise syntax, after receiving the second user input, display, on the display device, the second user input in the workspace document, and
in connection with including the second instruction in the precise syntax in the workspace document, evaluate the second instruction in the precise syntax;
the first user input indicates an argument of the second instruction;
the first instruction is included in the workspace document such that the first instruction is included in the workspace document as [[an]] the argument of the second instruction; and
evaluating the second instruction in the precise syntax comprises evaluating the first instruction as [[an]] the argument of the second instruction.

10. (Currently Amended) The one or more tangible, non-transitory computer readable storage media of claim 7, further storing machine readable instructions that, when executed by the one or more computer processors, cause the one or more computer processors to:
display a display portion at a location in the workspace document at which at least the portion of the user input in the imprecise syntax was displayed prior to determining the instruction in the precise syntax;
wherein the display portion simultaneously includes at least the portion of the user input in the imprecise syntax and the instruction in the precise syntax.

11. (Currently Amended) The one or more tangible, non-transitory computer readable storage media of claim 7, further storing machine readable instructions that, when executed by the one or more computer processors, cause the one or more computer processors to:
send the API call to the NLP system via a communication network; and
receive the instruction in the precise syntax from the NLP system via the communication network.

13. (Currently Amended) A system, comprising:
one or more computer processors;
one or more tangible, non-transitory computer readable storage media storing machine readable instructions that, when executed by the one or more computer processors, cause the one or more computer processors to:
receive, via a user interface device, user input for inclusion in a workspace document within the one or more computer processors, is configured to evaluate instructions in a precise syntax, after receiving the user input, display, on a display device, the user input in the workspace document, determine whether at least a portion of the user input i) is in the precise syntax, or
ii) is in an imprecise syntax, and
in response to determining that at least the portion of the user input is in the precise syntax, evaluate at least the portion of the user input according to the precise syntax;
wherein the one or more tangible, non-transitory computer readable storage media further store machine readable instructions that, when executed by the one or more computer processors, cause the one or more processors to:
in response to determining that at least the portion of the user input is in the imprecise syntax, 
generate an application programming interface (API) call that includes i) the at least the portion of the user input in the imprecise syntax, and ii) other information within the workspace document that provide context for a natural language processing (NLP) system, implemented by the one or more computer processors or one or more other computer processors, to interpret the at least the portion of the user input in the imprecise syntax, wherein the API call is configured to:
prompt the NLP system to process the at least the portion of the user input in the imprecise syntax and the other information within the workspace document in the API call to determine an a a 


send the API call to the NLP system, receive the instruction in the precise syntax from the NLP system, wherein receiving the instruction in the precise syntax from the NLP system is responsive to sending the API call to the NLP system, and
include the instruction in the precise syntax in the workspace document such that the software development application executed by the one or more computer processors can evaluate the instruction in the precise syntax.

14. (Currently Amended) The system of claim 13, wherein the one or more tangible, non-transitory computer readable storage media further store machine readable instructions that, when executed by the one or more computer processors, cause the one or more computer processors to:
determine whether the at least a portion of the user input i) is in the precise syntax, or ii) is in the imprecise syntax, at least by analyzing the user input to determine if the user input includes a user indication, in the precise syntax, that indicates whether the at least the portion of the user input i) is in the precise syntax, or ii) is in [[an]] the imprecise syntax.

15. (Currently Amended) The system of claim 13, wherein:
the user input is first user input;
the instruction in the precise syntax is a first instruction in the precise syntax;
the one or more tangible, non-transitory computer readable storage media further store machine readable instructions that, when executed by the one or more computer processors, cause the one or more computer processors to:
receive, via the user interface device, second user input for inclusion in the workspace document, the second user input including a second instruction in the precise syntax, after receiving the second user input, display, on the display device, the second user input in the workspace document, and
in connection with including the second instruction in the precise syntax in the workspace document, evaluate the second instruction in the precise syntax;
the first user input indicates an argument of the second instruction;
the first instruction is included in the workspace document such that the first instruction is included in the workspace document as [[an]] the argument of the second instruction; and
evaluating the second instruction in the precise syntax comprises evaluating the first instruction as [[an]] the argument of the second instruction.

16. (Currently Amended) The system of claim 13, wherein the one or more tangible, non-transitory computer readable storage media further store machine readable instructions that, when executed by the one or more computer processors, cause the one or more computer processors to:
display a display portion at a location in the workspace document at which at least the portion of the user input in the imprecise syntax was displayed prior to determining the instruction in the precise syntax;
wherein the display portion simultaneously includes at least the portion of the user input in the imprecise syntax and the instruction in the precise syntax.

17. (Currently Amended) The system of claim 13, further comprising:
a network interface device coupled to a communication network;
wherein the one or more tangible, non-transitory computer readable storage media further store machine readable instructions that, when executed by the one or more computer processors, cause the one or more computer processors to:
send the API call to the NLP system via the network interface device and the communication network; and
receive the instruction in the precise syntax from the NLP system via the communication network and the network interface device.

With regard to the claims not specifically recited above, the status and content of those claims is recited in the previously filed amendment by the Applicant, dated September 2, 2021.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The above mentioned claims recite a novel method and system for assisting with software development by processing, via an API call to a natural language processing (NLP) system, instructions in an imprecise syntax to determine the instructions in a precise syntax.  More specifically, the independent claims recite a user inputting imprecise syntax instructions in a workspace document displayed in a graphical user interface of a software development application and then determining the instructions in a precise syntax by generating an API call which includes i) at least the portion of the user input in the imprecise syntax and ii) other information within the workspace document that provide context for a natural language processing (NLP) system to interpret the at least the portion of the user input in the imprecise syntax, prompt the NLP system to process the user input portion in the imprecise syntax and the other information in the API call to determine the corresponding precise syntax instruction, and to format the precise syntax instruction according to a format recognized by the software development application, wherein the instruction in the precise syntax is for generating a modification of the result of the previous evaluation, then sending the generated API call to the NLP system implemented by one or more computer processors, receiving the instruction in the precise syntax from the NLP system responsive to the generated API call, and finally including the instruction in the precise syntax in the workspace document such that the software development application can evaluate the instruction in the precise syntax.  
The prior art does not teach or render obvious: a method or system for assisting with software development by processing instructions in an imprecise syntax to determine the instructions in a precise syntax, wherein determining the instructions in the precise syntax comprise the generating, processing, formatting, sending, receiving and including operations related to an API call as described above.  The prior art teaches various methods and systems for determining programming code in the correct syntax when programming code having an incorrect syntax is entered in to a workspace, but nowhere does any of the applied prior art disclose that an instruction in the precise syntax is determined from an instruction in the imprecise syntax by performing the generating, processing, formatting, sending, receiving and including operations related to an API call as described above.  The fact that the prior art does not teach or render obvious the instant application as recited in the independent claims has placed the aforementioned claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Wolfram (US PGPUB 2008/0066052) discloses a method for generating software programming code having a precise syntax from user input consisting of pseudocode having an imprecise syntax.
Little et al. (US Patent 9,081,761) discloses an apparatus and method for transforming an input of textual data in to another form of information, including the natural language translation of input data, and further wherein alternative syntax is suggested when incorrect syntax is provided by a user.
Wang et al. (US PGPUB 2005/0166182) discloses a computer-implemented method for processing natural language input from a user which includes interpreting input code by a user and converting code into a machine readable language.
Lee et al. (“Automation of Software System Development Using Natural Language Processing and Two-Level Grammar,” October 2002) discloses a system which uses natural language processing to aid developers in software development, wherein the system is able to translate from an informal natural language specification having an imprecise syntax to a formal specification having a precise syntax.
McMillian et al. (“Recommending Source Code Examples via API Call Usages and Documentation,” May 2010) discloses a method for recommending source code to programmers, wherein programmers are able to make queries which are deciphered using natural language processing techniques and the results of the queries are retrieved for programmers to review.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/s. sough/spe, art unit 2192/2194